Citation Nr: 0938154	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  06-05 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for a right (major) 
shoulder disability, claimed as secondary to the veteran's 
service-connected left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to July 
1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from August 2005 and May 2006 rating 
decisions from the Cheyenne, Wyoming, Department of Veterans 
Affairs (VA) Regional Office (RO).

A videoconference hearing before the undersigned was 
conducted in January 2008.  The Board remanded the claim in 
March 2008 for further development and consideration. 


FINDING OF FACT

The evidence is in equipoise regarding whether the Veteran's 
right shoulder disability was caused by his service-connected 
left shoulder disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
right shoulder disability, secondary to the Veteran's 
service-connected left shoulder disability, have been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his service-connected left shoulder 
disability prevented him from using that shoulder, he had to 
overuse his right upper extremity, and his current right 
shoulder disability is the result of that overuse.  

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The Veteran is currently diagnosed with right supraspinatus 
tendinitis or strain and right shoulder impingement syndrome 
by medical personnel.  

A VA orthopedic follow-up dated in March 2006 noted that the 
Veteran had to use his right shoulder due to favoring his 
service-connected left shoulder, and therefore, his right 
shoulder disability should be service connected as well.

A VA examination was conducted in April 2006.  The examiner 
opined that it was not at least as likely as not that the 
Veteran's right shoulder disability was caused by his 
service-connected left shoulder disability.  The examiner 
noted that the Veteran was right handed, and thus would 
naturally be using his right shoulder disproportionately.  He 
also opined that the right shoulder disability was more 
likely the result of the aging process.

A report from the Veteran's private physician, Diane E. 
Giles, M.D., received in August 2006, is of record.  The 
orthopedic physician stated that, with guarding of his left 
shoulder, he more likely than not overused the right shoulder 
causing him increased strain on that shoulder.  

There are contrary medical opinions regarding the cause of 
the Veteran's right shoulder disability.  However, the 
opinions favorable to the Veteran's claim are predicated on 
an accurate medical history.  Affording the Veteran the 
benefit of the doubt, secondary service connection for a 
right shoulder disability is warranted.  See 38 C.F.R. § 
3.310(a); Allen, supra.

Since, in this decision, the Board is granting service 
connection, this is the greatest benefit the Veteran can 
receive under the circumstances.  Obviously then, any failure 
to notify or assist him is inconsequential and, therefore, at 
most, no more than harmless error.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).   


ORDER

Service connection for a right shoulder disability, as 
secondary to service-connected left shoulder disability, is 
granted.  



____________________________________________
S. F. SYLVESTER 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


